Exhibit 10.1

 

SCHNEIDER WALLACE COTTRELL

KONECKY WOTKYNS LLP

Michael C. McKay, SBN 023354

mmckay@schneiderwallace.com

8501 North Scottsdale Road, Suite 270

Scottsdale, Arizona 85253

Telephone: (480) 428-0145

Facsimile: (866) 505-8036

 

WEISSLAW LLP

Joseph H. Weiss (Admitted Pro Hac Vice)

jweiss@weisslawllp.com

David C. Katz

dkatz@weisslawllp.com

Joshua M. Rubin (Admitted Pro Hac Vice)

jrubin@weisslawllp.com

1500 Broadway, 16th Floor

New York, New York 10036

Telephone: (212) 682-3025

Facsimile: (212) 682-3010

 

Attorneys for Lead Plaintiff Sridhar Manthangodu

  

SACKS, RICKETTS & CASE LLP

Cynthia A. Ricketts, SBN 012668

cricketts@srclaw.com

2800 North Central Avenue, Suite 1230

Phoenix, AZ 85004

Telephone: (602) 385-3370

Facsimile: (602) 385-3371

 

WILSON SONSINI GOODRICH & ROSATI

Professional Corporation

Boris Feldman (Admitted Pro Hac Vice)

boris.feldman@wsgr.com

Elizabeth C. Peterson (Admitted Pro Hac Vice)

epeterson@wsgr.com

650 Page Mill Road

Palo Alto, CA 94304-1050

Telephone: (650) 493-9300

Facsimile: (650) 493-6811

 

Attorneys for Defendants Todd Davis, Gary Briggs, Clarissa Cerda, David Cowan,
Roy A. Guthrie, Srinivasan Krishnan, Albert A. Pimentel, Chris Power, Thomas
Ridge, Hilary Schneider, Jaynie Miller Studenmund, and Nominal Defendant
LifeLock, Inc.

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

IN AND FOR THE COUNTY OF MARICOPA

 

IN RE: LIFELOCK, INC. DERIVATIVE LITIGATION   

Case No. CV2015-054087

 

(Consol. with CV2016-000595, CV2016-000820, CV2016-050225, & CV2016-003907)

 

STIPULATION OF SETTLEMENT

 

STIPULATION OF SETTLEMENT

CASE NO. CV2015-054087

     



--------------------------------------------------------------------------------

This Stipulation of Settlement (“Stipulation” or “Settlement”) is made and
entered into by and among Lead Plaintiff Sridhar Manthangodu, on behalf of
himself and derivatively on behalf of LifeLock, Inc. (“LifeLock” or the
“Company”), Lead Counsel WeissLaw LLP and Liaison Counsel, Schneider Wallace
Cottrell Konnecky Wotkyns LLP, defendants Todd Davis, Gary Briggs, David Cowan,
Roy A. Guthrie, Albert A. Pimentel, and Thomas Ridge (together, the “Individual
Defendants” or “Settling Defendants”), Nominal Defendant LifeLock (together with
Lead Plaintiff and the Settling Defendants, the “Settling Parties”), and counsel
for the Individual Defendants and LifeLock, Wilson Sonsini Goodrich & Rosati PC
and Sacks, Ricketts & Case LLP. The Stipulation is intended by the Settling
Parties to fully, finally, and forever resolve, discharge, and settle the
Released Claims (as defined below in Section IV, ¶A.14) upon Court approval and
subject to the terms and conditions hereof.

 

I. BACKGROUND

 

  A. Lead Plaintiff’s Action

On September 23, 2015, Lead Plaintiff filed the first in a series of several
substantively similar stockholder derivative actions. Lead Plaintiff’s action
captioned, Manthangodu v. Davis, et al., Case No. CV2015-054087, was filed in
the Superior Court of Arizona for Maricopa County (the “Arizona Superior Court”
or the “Court”) against the Individual Defendants and the Company as nominal
defendant (the “Manthangodu Action” or the “Action”). Lead Plaintiff alleges
that the Individual Defendants breached their fiduciary duties to LifeLock and
its stockholders by failing to ensure the Company’s compliance, post-2010, with
certain FTC regulations. Lead Plaintiff further alleges that LifeLock and its
stockholders suffered damages as a result of the Individual Defendants’
fiduciary duty breaches because LifeLock faces liability for, and is being
forced to expend fees to defend itself in connection with: (i) a whistleblower
complaint filed by Michael D. Peters, who served as LifeLock’s Chief Information
Security Officer in July 2013; (ii) alleged post-2010 FTC violations, including
those alleged in the FTC’s motion against LifeLock filed on July 21, 2015 (the
“FTC Contempt Motion”); and (iii) a securities class action complaint filed by
purported LifeLock stockholder Miguel Avila on July 22, 2015, on behalf of a
putative class of LifeLock stockholders who purchased LifeLock stock from
June 30, 2014 through July 21, 2015

 

STIPULATION OF SETTLEMENT

CASE NO. CV2015-054087

   -1-   



--------------------------------------------------------------------------------

(the “2015 Securities Class Action”), alleging violations of the federal
securities laws by LifeLock, former Chief Executive Officer (“CEO”) Todd Davis,
and LifeLock’s Chief Financial Officer (“CFO”), Chris Power. The Manthangodu
Action also brings a claim against the Individual Defendants for
indemnification.

The Settling Defendants deny each and every one of the claims and contentions
alleged by Lead Plaintiff.

 

  B. The Other Shareholder Derivative Actions

Following the filing of the Manthangodu Action, additional substantively similar
purported stockholder derivative actions were filed in the Delaware Court of
Chancery (the “Delaware Court”), the United States District Court for the
District of Arizona (the “Arizona District Court”), and the Arizona Superior
Court. These actions are described below.

On October 28, 2015, LifeLock stockholder, Larissa Gassel, filed a purported
shareholder derivative action captioned, Gassel v. Davis et al., Case
No. 2:15-cv-02173 (D. Ariz.), in the Arizona District Court against Todd Davis,
Chris Power, Gary S. Briggs, Albert “Rocky” Pimentel, Jaynie Miller Studenmund,
Roy A. Guthrie, and David Cowan as individual defendants and the Company as
nominal defendant (the “Gassel Action”). The Gassel Action alleges that the
named individual defendants breached their fiduciary duties to LifeLock and its
stockholders by misrepresenting the Company’s information security controls and
compliance, post-2010, with certain FTC regulations. The Gassel Action further
claims that LifeLock and its stockholders suffered damages as a result of those
alleged breaches of fiduciary duties because LifeLock faces liability for and is
being forced to expend fees to defend itself in connection with the alleged
post-2010 violations and the allegations in the 2015 Securities Class Action.
The Gassel Action also brings claims against the named individual defendants for
abuse of control, gross mismanagement, and unjust enrichment. On January 8,
2016, the individual defendants named in the Gassel Action and LifeLock moved to
stay proceedings in the Gassel Action in favor of the Manthangodu Action. That
motion remains pending.

On November 19, 2015, LifeLock stockholder, Shiva Stein, filed a purported
stockholder derivative action captioned, Stein v. Davis et al., C.A.
No. 11726-VCL, in the Delaware Court

 

STIPULATION OF SETTLEMENT

CASE NO. CV2015-054087

   -2-   



--------------------------------------------------------------------------------

against Richard Todd Davis, Donald M. Beck, Gary Briggs, Clarissa Cerda, David
Cowan, Marvin Davis, James T. Greener, Roy A. Guthrie, Robert Krakauer,
Srinivasan Krishnan, Ignacio Martinez, Robert J. Maynard, Jr., Hillel Moerman,
Albert “Rocky” Pimentel, Chris Power, Prakash Ramamurthy, George Reyes, Thomas
J. Ridge, Nicholas W. Robbins, Schwark Satyavolu, Hilary Schneider, Ty Shay,
Jaynie Miller Studenmund, Tammy Valdez, and Gene Yoon as individual defendants
and the Company as nominal defendant (the “Stein Action”). The Stein Action
alleges that that the named individual defendants violated their fiduciary
duties to LifeLock stockholders by failing to prevent LifeLock’s allegedly
wrongful sales and marketing practices and approving and/or consciously
disregarding LifeLock’s business plan and by permitting allegedly illegal
promotion practices giving rise to the post-2010 alleged FTC regulatory
violations. The Stein Action further alleges that the named individual
defendants’ breaches of their fiduciary duties has caused the Company
significant monetary liability and also damaged its corporate image and goodwill
and seeks unspecified monetary damages and disgorgement.

On November 25, 2015, LifeLock stockholder, the John L. Munson Revocable Family
Trust, filed a purported stockholder derivative action captioned, Munson v.
Davis et al., C.A. No. 11750-VCL, in the Delaware Court against the same
individual defendants as those named in the Stein Action and the Company as
nominal defendant (the “Munson Action”). The Munson Action makes the same
allegations and seeks the same relief as in the Stein Action. On March 18, 2016,
the plaintiffs in the Stein Action and the Munson Action voluntarily dismissed
their actions. On March 23, 2016, the plaintiffs in the Stein Action and the
Munson Action jointly filed a purported stockholder derivative complaint
captioned, Stein and Munson v. Davis et al., Case No. CV2016-003907, in the
Arizona Superior Court against Richard Todd Davis, Gary Briggs, David Cowan, Roy
A. Guthrie, Albert “Rocky” Pimentel, and Thomas J. Ridge as individual
defendants and the Company as nominal defendant (the “new Stein and Munson
Action”). The new Stein and Munson Action makes the same allegations and seeks
the same relief as in the original Stein Action and the Munson Action, but drops
several of the named individual defendants.

 

STIPULATION OF SETTLEMENT

CASE NO. CV2015-054087

   -3-   



--------------------------------------------------------------------------------

On January 22, 2016, LifeLock stockholder, the City of Pontiac General
Employees’ Retirement System, filed a purported stockholder derivative action
captioned, City of Pontiac v. Guthrie et al., Case No. CV2016-000820, in the
Arizona Superior Court against Roy A. Guthrie, Gary S. Briggs, David A. Cowan,
Srinivasan Krishnan, Albert A. Pimentel, Thomas J. Ridge, Todd Davis, and Chris
G. Power as individual defendants and the Company as nominal defendant (the
“City of Pontiac Action”). The City of Pontiac Action alleges that the named
individual defendants breached their fiduciary duties by failing to ensure
LifeLock’s compliance, post-2010, with certain FTC regulations and that their
alleged oversight failure caused LifeLock to issue false and misleading
statements about the Company’s business and operations in the Company’s filings
with the U.S. Securities and Exchange Commission (“SEC”). The City of Pontiac
Action also brings claims for corporate waste and unjust enrichment.

On January 26, 2016, LifeLock stockholder, Liang Jiawei, filed a purported
stockholder derivative action captioned, Jiawei v. Davis et al., Case No.
CV2016-000595, in the Arizona Superior Court against Todd Davis, Gary S. Briggs,
Albert A. “Rocky” Pimentel, Jaynie Miller Studenmund, Roy A Guthrie, Thomas J.
Ridge, and David Cowan as individual defendants and the Company as nominal
defendant (the “Jiawei Action”). The Jiawei Action similarly alleges that the
named individual defendants breached their fiduciary duties by failing to ensure
LifeLock’s compliance, post-2010, with certain FTC regulations. The Jiawei
Action also brings claims for unjust enrichment, gross mismanagement, and abuse
of control.

On February 1, 2016, LifeLock stockholder, Russell Sprouse, filed a purported
stockholder derivative action captioned, Sprouse v. Davis et al., Case No.
CV2016-050225, in the Arizona Superior Court against Todd Davis, Gary S. Briggs,
Clarissa Cerda, David Cowan, Roy Guthrie, Chini Krishnan, Albert Pimentel,
Christopher Power, Thomas J. Ridge, and Hilary Schneider as individual
defendants and the Company as nominal defendant (the “Sprouse Action”). Like the
other shareholder derivative actions, the Sprouse Action alleges that the named
individual defendants breached their fiduciary duties by failing to ensure
LifeLock’s compliance, post-2010, with certain FTC regulations. The Sprouse
Action also brings claims for unjust enrichment against certain of the
individual defendants.

 

STIPULATION OF SETTLEMENT

CASE NO. CV2015-054087

   -4-   



--------------------------------------------------------------------------------

The Settling Defendants as well as all other defendants named in the additional
shareholder derivative actions described above deny each and every one of the
claims and contentions alleged by plaintiffs therein.

 

  C. Consolidation of the Shareholder Derivative Actions in the Arizona Superior
Court

On December 24, 2015, the Arizona Superior Court entered an Order Appointing
Lead Plaintiff and Lead Counsel and Setting Deadlines for Motion to Dismiss. The
Court’s Order appointed plaintiff Manthangodu as Lead Plaintiff and the law
firms of WeissLaw LLP and Schneider Wallace Cottrell Konnecky Wotkyns LLP as
Lead Counsel and Liaison Counsel, respectively. The Order further provided that
“[u]pon the filing of or transfer to the [Arizona Superior Court] of any other
derivative action arising out of the same or substantially the same transactions
or events, and the same or substantially the same defendants, the parties to
this case shall promptly move to consolidate the new action with this action
pursuant to Rule 42(a) of the Arizona Rules of Civil Procedure and Maricopa
County Local Rule 3.1(c)(2).”

On February 11, 2016, the Court entered a Case Consolidation Order in which it
consolidated the Sprouse Action with the first-filed Manthangodu Action.

On February 24, 2016, the Court entered an Order Consolidating Actions in which
it consolidated the City of Pontiac Action and the Jiawei Action with the
first-filed Manthangodu Action and the previously filed Sprouse Action. The
consolidated action is captioned In re: LifeLock, Inc. Derivative Litigation,
Case No. CV2015-054087.

On April 7, 2016, the Court entered an Order consolidating the new Stein and
Munson Action with the previously consolidated Manthangodu Action, Sprouse
Action, Jiawei Action, and City of Pontiac Action.

 

  D. The Mediation

As the Settling Parties have informed the Court at various status conferences,
including on November 17, 2015, December 16, 2015, February 10, 2016, March 18,
2016, and April 7, 2016, the Settling Parties have been actively engaged in
continued productive discussions aimed at potential resolution of the
Manthangodu Action, including at mediation proceedings before the

 

STIPULATION OF SETTLEMENT

CASE NO. CV2015-054087

   -5-   



--------------------------------------------------------------------------------

Honorable Stanley G. Feldman, former Chief Justice of the Arizona Supreme Court.
In connection with that mediation, Lead Counsel have interviewed LifeLock’s
Chief Risk Officer, its Chief Information Security Officer, and counsel who
represented LifeLock in the 2015-2016 litigation with the FTC. The Settling
Defendants produced more than 120,000 pages of documents to Lead and Liaison
Counsel. In addition, the Settling Parties submitted extensive mediation
statements and supplemental mediation statements to the mediator and met for
four mediation sessions before Justice Feldman, on February 9, 2016, March 17,
2016, and April 6, 2016, in Tucson, Arizona, and May 26, 2016, in Phoenix,
Arizona. As a result of the mediation and these arm’s-length settlement
negotiations, in which Lead Counsel had the advice of their expert, Navigant
Consulting, Inc., the Settling Parties reached an agreement that, subject to
approval of the Court, resolves the Manthangodu Action and the Released Claims
as further described herein.

 

  E. The LifeLock Board of Directors’ Approval of the Settlement

The outside members of LifeLock’s Board of Directors (i.e., all directors except
Mr. Todd Davis and Ms. Hilary Schneider), in exercising their business judgment,
after consultation with their own independent counsel, unanimously approved the
Settlement and each of its terms, as set forth in the Stipulation, as in the
best interests of LifeLock and its stockholders.

 

II. LEAD PLAINTIFF’S CLAIMS AND BENEFITS OF SETTLEMENT

Lead Plaintiff and Lead Counsel believe that the claims asserted in the
Manthangodu Action have merit. Lead Plaintiff and Lead Counsel recognize and
acknowledge the expense and length of continued proceedings necessary to
prosecute the action against the Settling Defendants through motion practice,
trial, and potential appeals. Lead Plaintiff and Lead Counsel also have taken
into account the uncertain outcome and the risk of any litigation, especially in
complex actions such as the Manthangodu Action, as well as the difficulties and
delays inherent in such litigation. Lead Plaintiff and Lead Counsel also are
mindful of the inherent problems of proof of, and possible defenses to, the
claims asserted in the Action. Based on their evaluation, Lead

 

STIPULATION OF SETTLEMENT

CASE NO. CV2015-054087

   -6-   



--------------------------------------------------------------------------------

Plaintiff and Lead Counsel have determined that the Settlement set forth in this
Stipulation is in the best interests of LifeLock and its stockholders.

 

III. THE SETTLING DEFENDANTS’ DENIALS OF WRONGDOING AND LIABILITY

The Settling Defendants deny each and every one of the claims and contentions
alleged by Lead Plaintiff. The Settling Defendants expressly deny all
allegations of wrongdoing or liability against them, or any of them, or any
other current or former LifeLock directors or officers, arising out of, based
upon, or related to any of the conduct, statements, acts, or omissions alleged,
or that could have been alleged, in the Manthangodu Action. Without limiting the
foregoing, the Settling Defendants deny, among other things, that they or any
other current or former LifeLock directors or officers breached their fiduciary
duties or any other duty owed to LifeLock or its stockholders, or that Lead
Plaintiff, LifeLock, or LifeLock’s stockholders suffered any damage or were
harmed as a result of any conduct alleged in the Manthangodu Action or
otherwise. The Settling Defendants have further asserted and continue to assert
that at all relevant times, they and all other current or former LifeLock
directors or officers acted in good faith and in a manner they reasonably
believed to be in the best interests of LifeLock and its stockholders.

Nonetheless, the Settling Defendants also have taken into account the expense,
uncertainty, and risks inherent in any litigation, especially in complex cases
like the Manthangodu Action. Therefore, the Settling Defendants have determined
that it is desirable and beneficial that the Action, and all of the Settling
Parties’ disputes related thereto, be fully and finally settled in the manner
and upon the terms and conditions set forth in this Stipulation. Pursuant to the
terms set forth below, this Stipulation, including all of the commitments and
undertakings agreed to by the Settling Defendants, and all attached Exhibits
hereto, shall in no event be construed as or deemed to be evidence of an
admission or concession by the Settling Defendants with respect to any claim of
fault, liability, wrongdoing, or damage whatsoever.

 

STIPULATION OF SETTLEMENT

CASE NO. CV2015-054087

   -7-   



--------------------------------------------------------------------------------

IV. TERMS OF STIPULATION AND AGREEMENT OF SETTLEMENT

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among Lead Plaintiff
(for himself and derivatively on behalf of LifeLock), by and through Lead and
Liaison Counsel, and the Settling Defendants and LifeLock, by and through their
attorneys of record, that in exchange for the consideration set forth below, the
Manthangodu Action and Released Claims shall be fully, finally, and forever
compromised, settled, discharged, relinquished, and released, and the
Manthangodu Action shall be dismissed with prejudice as to the Settling
Defendants, upon and subject to the terms and conditions of this Stipulation, as
follows:

A. Definitions

As used in this Stipulation the following terms have the meanings specified
below:

1. “Action” or “Manthangodu Action” means the shareholder derivative action
filed by Lead Plaintiff Sridhar Manthangodu on September 23, 2015, and captioned
Manthangodu v. Davis et al., Case No. CV2015-054087, pending in the Arizona
Superior Court.

2. “Court” or “Arizona Superior Court” means the Superior Court of the State of
Arizona in and for the County of Maricopa.

3. “Court Approval Order” means the Order Approving Derivative Settlement and
Order of Dismissal with Prejudice, substantially in the form attached as Exhibit
B hereto.

4. “Effective Date” means the first date by which all of the events and
conditions specified in Section IV, ¶F of this Stipulation have been met and
have occurred.

5. “Final” means the time when the Judgment has not been reversed, vacated, or
modified in any way and is no longer subject to appellate review, either because
of disposition on appeal and conclusion of the appellate process or because of
passage, without action, of time for seeking appellate review. More
specifically, it is that situation when: (1) either no appeal has been filed and
the time has passed for any notice of appeal to be timely filed in the Action;
or (2) an appeal has been filed and the court(s) of appeal has/have either
affirmed the Judgment or dismissed that appeal and the time for any
reconsideration or further appellate review has passed and the appellate court
mandate(s) has/have issued; or (3) a higher court has granted further

 

STIPULATION OF SETTLEMENT

CASE NO. CV2015-054087

   -8-   



--------------------------------------------------------------------------------

appellate review and that court has either affirmed the underlying Judgment or
affirmed the court of appeal’s decision affirming the Judgment or dismissing the
appeal.

6. “Governmental Agency” means any local, state, or federal governmental or
regulatory authority including, but not limited to, the Federal Trade Commission
or any State Attorneys General office.

7. “Judgment” means the judgment to be rendered by the Court in the Action upon
its final approval of the Settlement, substantially in the form attached as
Exhibit C hereto.

8. “Lead Counsel” means the law firm of WeissLaw LLP.

9. “Liaison Counsel” means the law firm of Schneider Wallace Cottrell Konnecky
Wotkyns LLP.

10. “Lead Plaintiff” means plaintiff Sridhar Manthangodu.

11. “LifeLock” or the “Company” means LifeLock, Inc., including, but not limited
to, its predecessors, successors, partners, joint ventures, subsidiaries,
affiliates, divisions, and assigns.

12. “Person” means an individual, corporation, limited liability company,
professional corporation, limited liability partnership, partnership, limited
partnership, association, joint venture, joint stock company, estate, legal
representative, trust, unincorporated association, government or any political
subdivision or agency thereof, and any business or legal entity, and each of
their spouses, heirs, predecessors, successors, representatives, or assignees.

13. “Related Parties” means (i) as to LifeLock, LifeLock’s past or present
directors, officers, managers, employees, partners, agents, attorneys,
accountants, auditors, banks, consultants, experts, successors, subsidiaries,
divisions, joint ventures, assigns, general or limited partners or partnerships,
limited liability companies, any entity in which LifeLock has a controlling
interest, and all officers, directors and employees of LifeLock’s current and
former subsidiaries; except that “Related Parties” shall not include LifeLock’s
insurance carriers, and (ii) as to the Settling Defendants, (1) each spouse,
immediate family member, heir, executor, estate, administrator, agent, attorney,
accountant, auditor, bank, insurer, co-insurer, re-insurer, advisor, consultant,
expert, or affiliate of any of them, (2) any trust in respect of which any

 

STIPULATION OF SETTLEMENT

CASE NO. CV2015-054087

   -9-   



--------------------------------------------------------------------------------

Settling Defendant, or any spouse or family member thereof serves as a settlor,
beneficiary, or trustee, and (3) any entity in which a Settling Defendant, or
any spouse or immediate family member thereof, holds a controlling interest or
for which a Settling Defendant has served as an employee, director, officer,
managing director, advisor, general partner, limited partner, or member and any
collective investment vehicle which is advised or managed by any of them.

14. “Released Claims” means all claims, demands, rights, liabilities, and claims
for relief of every nature and description whatsoever, known or unknown (as set
forth in Section IV, ¶A.20), that have been, or could have been, asserted in the
Manthangodu Action by Lead Plaintiff, LifeLock, or any LifeLock stockholder
derivatively on behalf of LifeLock against the Settling Defendants and Released
Persons, based on the Settling Defendants’ and/or the Released Persons’ acts
and/or omissions in connection with, arising out of, or relating to, any of the
facts, transactions, events, matters, occurrences, acts, disclosures,
statements, omissions, or failures to act in connection with or related to: any
alleged FTC violations; the FTC Contempt Motion; the Stipulated Order Resolving
FTC’s Allegations of Contempt and Modifying Stipulated Final Judgment and Order
for Permanent Injunction entered by the Arizona District Court on December 22,
2015, and amended on January 4, 2016 (together, the “2016 Amended FTC Order”);
any and all actions brought by any Governmental Agency in connection with or in
any way related to alleged post-2010 regulatory violations, including those
alleged in the FTC Contempt Motion or the 2016 Amended FTC Order; Ebarle v.
LifeLock, Inc., No. 3:15-cv-00258-HDG (N.D. Cal.); or any other related acts
and/or omissions that could have given rise to similar claims for the period
following March 9, 2010 through and including the date of execution of this
Stipulation; except that “Released Claims” shall not include (a) any claims by
or on behalf of LifeLock against any of its directors and officers insurance
carriers, (b) the right to enforce this Stipulation or the Settlement, including
the award of fees and expenses referenced herein in Section IV, ¶E, and (c) any
of the claims asserted in the federal securities law actions captioned, In re
LifeLock, Inc. Securities Litigation, No. 14-cv-00416-SRB (D. Ariz. 2014); Gray
v. LifeLock, Inc., et al., No. 15-16885 (9th Cir. 2016); and Avila v. LifeLock,
Inc., et al., Case No. 15-cv-01398-SRB (D. Ariz. 2015).

 

STIPULATION OF SETTLEMENT

CASE NO. CV2015-054087

   -10-   



--------------------------------------------------------------------------------

15. “Released Persons” means the Settling Defendants, LifeLock, and their
respective Related Parties. As defined in Section IV, ¶A.13 above, Related
Parties includes, but is not limited to, all current and former LifeLock
directors and officers, including all those who are named as defendants in the
shareholder derivative actions described in Section I, above.

16. “Settlement” means the terms and conditions contained in this Stipulation.

17. “Settling Defendants” means Todd Davis, Gary Briggs, David Cowan, Roy A.
Guthrie, Albert A. Pimentel, and Thomas Ridge.

18. “Settling Parties” means, collectively, Lead Plaintiff, the Settling
Defendants, and LifeLock.

19. “Stipulation” means this Stipulation of Settlement.

20. “Unknown Claims” means any Released Claims which Lead Plaintiff, LifeLock,
or a LifeLock stockholder does not know or suspect to exist in his, her, or its
favor at the time of the release of the Released Persons, including claims
which, if known by him, her, or it, might have affected his, her, or its
settlement with, and release of the Released Persons, or might have affected
his, her, or its decision not to object to this Settlement. With respect to any
and all Released Claims, the Settling Parties stipulate and agree that, upon the
Effective Date, Lead Plaintiff, LifeLock, and its stockholders shall be deemed
to have, and by operation of the Judgment shall have, expressly waived, the
provisions, rights, and benefits of California Civil Code §1542, which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Further, with respect to any and all claims released pursuant to Section IV, ¶¶
D.1-D.3, below, the Settling Parties stipulate and agree that, upon the
Effective Date, each of the Released Persons also shall expressly waive, and by
operation of the Judgment shall have expressly waived any and all provisions,
rights, and benefits conferred by any law of any jurisdiction or any state or
territory of the United States, or principle of common law, which is similar,
comparable, or equivalent to California Civil Code §1542. Lead Plaintiff,
LifeLock, and each LifeLock stockholder may

 

STIPULATION OF SETTLEMENT

CASE NO. CV2015-054087

   -11-   



--------------------------------------------------------------------------------

hereafter discover facts in addition or different from those which he, she, or
it now knows or believes to be true with respect to the subject matter of the
Released Claims, known or unknown, suspected or unsuspected, contingent or
non-contingent, whether or not concealed or hidden, which now exist, or
heretofore have existed upon any theory of law or equity now existing or coming
into existence in the future, including, but not limited to, conduct which is
negligent, intentional, with or without malice, or a breach of any duty, law, or
rule, without regard to the subsequent discovery or existence of such different
or additional facts. The Settling Parties acknowledge, and the LifeLock
stockholders shall be deemed by operation of the Judgment to have acknowledged,
that the foregoing waiver was separately bargained for and is a key element of
the Settlement of which this release is a part.

 

  B. Consideration

In connection with the settlement of the Action, the LifeLock Board of Directors
has approved and/or continued certain corporate governance measures, internal
controls measures, and funding commitments. To the extent such measures and
commitments have not already been implemented, LifeLock shall implement the
corporate governance measures, internal controls measures, and funding
requirements specified herein within one year following final judicial approval
of the proposed settlement by the Court. LifeLock acknowledges and agrees that
the corporate governance reforms, internal controls programs, and funding
commitments set forth below confer substantial benefits upon LifeLock and its
shareholders including, with regard to those measures that LifeLock has already
implemented, that such measures will remain in effect for three (3) years under
the terms of this Settlement. LifeLock acknowledges that the commencement and
prosecution of the Action and negotiations of the Settlement with Lead Counsel
were an important factor in facilitating the Company’s significant efforts to
continue to implement, reinforce, and enhance its corporate governance measures
and internal controls programs. Except as otherwise specified, the corporate
governance reforms and internal controls programs described below shall remain
in effect for three (3) years from the date of adoption.

The Settling Parties agree that in the event LifeLock determines that any of the
below corporate governance reforms, internal controls programs, and funding
commitments conflict

 

STIPULATION OF SETTLEMENT

CASE NO. CV2015-054087

   -12-   



--------------------------------------------------------------------------------

with LifeLock’s obligations and requirements under the 2016 Amended FTC Order,
LifeLock’s obligations and requirements under the 2016 Amended FTC Order shall
govern. The Settling Parties further agree that LifeLock as a company—and not
the individual employees, officers, and directors that make up LifeLock—is
solely responsible for implementing the below corporate governance reforms,
internal controls programs, and funding commitments.

LifeLock’s Information Security Program

1. LifeLock engaged a third-party security consultant who has reviewed its
Information Security Program (“ISP”) and conducted a baseline assessment of the
current components of LifeLock’s ISP. This baseline assessment measures
LifeLock’s ISP in order to identify potential improvements to LifeLock’s ISP.

2. LifeLock has had a comprehensive evaluation of its external security
practices assessed by the Online Trust Alliance, including its consumer
protection, site security, and privacy practices.

3. LifeLock has reinforced its policies to protect against theft or abuse of
credentials provided to all LifeLock employees, including its ISP system
administrators. These policies include, but are not limited to, automated
processes that require all employees to change their passwords once every 90
days, and policies that ensure the strength of all employee passwords.

4. LifeLock shall periodically review and revise as needed the job function
guidelines applicable to executives with responsibility for the ISP to clarify
their roles and responsibilities in the event of a security breach.

Documentation of Information Security Program

5. LifeLock will continue to maintain and enhance a comprehensive written
documentation of its ISP.

6. LifeLock will continue to review periodically the documentation of its ISP
and update and enhance it as may be necessary from time to time and in
accordance with industry standards.

 

STIPULATION OF SETTLEMENT

CASE NO. CV2015-054087

   -13-   



--------------------------------------------------------------------------------

Assessment of Vulnerabilities and Implementation of Patches

7. LifeLock shall assess the status of its ISP and vulnerabilities regularly and
ensure that vulnerabilities are addressed as soon as reasonably practicable in a
manner consistent with industry practice.

8. The assessments referenced in paragraph 7 above shall also include an
assessment of LifeLock’s internal policies and processes related to cyber
security.

9. LifeLock’s senior management shall report to the Board of Directors or a
designated committee thereof at least annually on the results of the assessments
referenced in paragraph 7.

10. LifeLock shall perform penetration and vulnerability testing and shall
present an overview of the testing results on at least an annual basis to the
Audit Committee.

Budget for Information Security Program

11. In order to provide appropriate funding for LifeLock’s ISP, LifeLock has
budgeted and shall commit to spend at least $4 million on its information
security activities in 2016 and shall budget and commit at least $4 million on
its information security activities in 2017, unless the Board of Directors
determines that such expenditures are not required.

Metrics for Measuring LifeLock’s Information Security Program

12. The Chief Information Security Officer (“CISO”) or other person designated
by LifeLock’s Board of Directors shall develop appropriate metrics for assessing
the Company’s ISP.

13. The CISO or other person designated by LifeLock’s Board of Directors shall
periodically review those metrics with the Board of Directors or a designated
committee thereof.

LifeLock’s Biennial Assessments of its Information Security Program

14. LifeLock shall proceed with its efforts to engage a new third-party auditor
to conduct the biennial assessments of LifeLock’s ISP required by the 2016
Amended FTC Order.

15. The Audit Committee, together with the Chief Risk Officer (“CRO”), the CISO,
and the General Counsel, shall have the authority to oversee the work of this
third-party auditor.

 

STIPULATION OF SETTLEMENT

CASE NO. CV2015-054087

   -14-   



--------------------------------------------------------------------------------

LifeLock’s Compliance with the FTC Orders

16. As part of its corporate Compliance Program, LifeLock shall adopt and
implement a plan to enhance its monitoring of compliance with the 2016 Amended
FTC Order.

17. LifeLock’s General Counsel, in consultation with the Company’s CRO and CISO,
and/or another person designated by the Board or Audit Committee shall provide
assessments of the Company’s compliance with the 2016 Amended FTC Order to the
Board of Directors or a designated committee thereof at least annually.

18. LifeLock’s Audit Committee or the Chair of the Audit Committee shall hold
periodic meetings with the Chief Executive Officer, the General Counsel, and
other relevant officers regarding compliance with the 2016 Amended FTC Order.

Review and Approval of the Chief Risk Officer’s and Chief Information Security
Officer’s Compliance and Enterprise Risk Management Programs

19. LifeLock’s General Counsel, directly or through an outside counsel, shall
engage a qualified third party consultant who will review the Enterprise Risk
Management Program, the roadmaps and associated milestones of LifeLock’s ISP,
and the LifeLock Compliance Program proposed by LifeLock’s CRO and CISO.

20. The Enterprise Risk Management Program, the roadmaps and associated
milestones of LifeLock’s ISP, and the Compliance Program proposed by LifeLock’s
CRO and CISO shall be presented to LifeLock’s Board of Directors or designated
committee thereof.

21. LifeLock’s General Counsel, CRO, CISO, or other relevant management
personnel shall present regular periodic progress updates and recommendations
for any continuous improvements to LifeLock’s Board of Directors or designated
committee thereof on LifeLock’s Enterprise Risk Management Program, the roadmaps
and associated milestones of LifeLock’s ISP, and LifeLock’s Compliance Program.

22. LifeLock’s General Counsel, CRO, and CISO shall continue to have regular
access to the Audit Committee to seek input on the Enterprise Risk Management
Program, the roadmaps and associated milestones of LifeLock’s ISP, and
LifeLock’s Compliance Program.

 

STIPULATION OF SETTLEMENT

CASE NO. CV2015-054087

   -15-   



--------------------------------------------------------------------------------

Whistleblower and Hotline Reports

23. LifeLock’s General Counsel or Legal Department shall continue to review all
whistleblower reports or reports made to LifeLock’s Ethics Hotline on the topics
listed below and may route those reports to other LifeLock departments as
appropriate. Following reasonable review, due diligence, and fact-gathering by
LifeLock’s General Counsel or members of LifeLock’ s Legal Department,
whistleblower reports or reports made to LifeLock’s Ethics Hotline on the below
topics will be presented by the General Counsel to the Audit Committee:

 

  •   Allegations of violations by LifeLock or its employees of the marketing,
ISP, biennial assessment, compliance monitoring, and recordkeeping requirements
of the 2016 Amended FTC Order;

 

  •   Allegations of improprieties by LifeLock or its employees in accounting,
auditing, financial record keeping, or internal accounting controls;

 

  •   Any alleged or potential bribery, improper payment, or other violation of
federal or state criminal statutes by any LifeLock employee or LifeLock business
partner if the alleged or potential conduct occurred in connection with LifeLock
business;

 

  •   Any alleged or potential significant violation of law or any provision of
LifeLock’s Employee Code of Business Conduct and Ethics by any executive officer
of LifeLock if the alleged or potential conduct occurred in connection with
LifeLock business and could reasonably be expected to have a material adverse
impact on LifeLock’s financial or business operations; or

 

  •   Any alleged or potential significant legal or regulatory violation by
LifeLock, its employees, or its business partners if the potential or alleged
conduct occurred in connection with LifeLock business and could have a material
adverse impact on LifeLock’s financials or business operations.

24. Allegations of misdemeanor theft, or misdemeanor trespass, or other similar
conduct committed by non-executive employees that do not materially impact
LifeLock’s financials or business operations will be appropriately addressed by
LifeLock’s Legal Department and/or Human Resources Department, but need not be
presented to the Audit Committee unless the General Counsel, in her discretion,
determines such report should be made.

LifeLock’s Marketing Practices

25. LifeLock shall continue to invest resources to manage and enhance its
marketing practices, including periodic trainings of LifeLock employees who have
responsibility for

 

STIPULATION OF SETTLEMENT

CASE NO. CV2015-054087

   -16-   



--------------------------------------------------------------------------------

LifeLock’s marketing practices and review of LifeLock’s compliance with the 2016
Amended FTC Order and applicable industry standards.

26. LifeLock’s General Counsel or another person designated by the General
Counsel shall present the results of the review of compliance with the 2016
Amended FTC Order and applicable industry standards to the Board of Directors or
a designated committee thereof.

27. LifeLock shall engage a former senior level FTC employee to review
LifeLock’s current marketing practices and suggest revisions, if any, to
LifeLock’s marketing practices and compliance with the marketing requirements of
the 2016 Amended FTC Order.

Executive Compensation

28. Following the end of LifeLock’s fiscal 2015, LifeLock’s CEO, President, and
CFO communicated to LifeLock’s Board of Directors and Compensation Committee
that they would voluntarily forego a substantial portion of their fiscal 2015
bonuses based on events that occurred during fiscal 2015. The bonuses paid to
the CEO, President, and CFO were then further evaluated by the Compensation
Committee and were approved by the Board (at the Compensation Committee’s
recommendation after close consultation with executive management) at 25.5% of
each executive’s target bonus opportunities.

29. LifeLock shall consider the performance of the ISP as a factor in the
evaluation of performance bonuses for LifeLock’s senior executives whose job
function impacts the ISP, as determined by LifeLock’s CEO, and shall assign
appropriate weight to the performance of the ISP (against standards and goals
set by the Company for the ISP) for such senior executives’ evaluations.

30. LifeLock has adopted an incentive compensation clawback policy applicable to
LifeLock’s executive officers.

31. LifeLock has adopted a stock ownership guidelines policy applicable to
LifeLock’s Board of Directors and executive officers.

 

STIPULATION OF SETTLEMENT

CASE NO. CV2015-054087

   -17-   



--------------------------------------------------------------------------------

Continuing Education for Board of Directors

32. Members of LifeLock’s Board of Directors shall attend an established
continuing education program for directors designated by the Board of Directors
at least once every three years.

Continued Privacy Training and Certification

33. LifeLock shall designate at least one member of LifeLock’s Legal Department
or other personnel who shall obtain appropriate privacy certification from the
International Association of Privacy Professionals or another similar
organization, such as Stanford’s Software Security Foundation or Stanford’s
Advanced Security Certification programs. Upon departure of such certified
individual from the Company, LifeLock shall take reasonable steps to certify
another member of the Legal Department or other appropriate employee in a timely
manner.

34. LifeLock shall implement and provide additional appropriate security
training courses for its personnel involved in LifeLock’s ISP.

LifeLock’s Litigation Against its Directors and Officers Liability Insurance
Carriers

35. LifeLock shall continue to pursue its coverage case against ACE American
Insurance Company and others with reasonable diligence to a final conclusion or
reasonable settlement. Lead Counsel shall, at the request of and upon reasonable
notice from LifeLock, make themselves available to assist in litigating the case
and shall do so in the manner specified by LifeLock or its counsel.

 

STIPULATION OF SETTLEMENT

CASE NO. CV2015-054087

   -18-   



--------------------------------------------------------------------------------

  C. Settlement Procedures

1. After execution of this Stipulation, Lead Plaintiff shall submit the
Stipulation together with its Exhibits to the Court and shall move for entry of
an order substantially in the form of Exhibit A hereto (the “Preliminary
Approval Order”), requesting, among other things, the preliminary approval of
the Settlement set forth in the Stipulation, and approval for the filing and
publication of the Settlement Notice, substantially in the forms attached hereto
as Exhibits A-1 (“Long-Form Notice”) and A-2 (“Short-Form Notice”; the Long-Form
Notice and Short-Form Notice collectively, the “Settlement Notice”), which shall
include the general terms of the Settlement set forth in the Stipulation and the
date of the Settlement Hearing as described below.

2. Within fourteen (14) business days following the Court’s entry of the
Preliminary Approval Order, LifeLock shall cause the Stipulation and Long-Form
Notice to be filed with the SEC along with an SEC Form 8-K or other appropriate
filing, and publish the Short-Form Notice one time in Investor’s Business Daily.
The SEC filing will be accessible via a link on the “Investors” page of
http://www.lifelock.com, the address of which shall be contained in the
Settlement Notice.

3. Lead Plaintiff will also request that forty-five (45) days after the
Settlement Notice is given, the Court hold a joint hearing in the Action (the
“Settlement Hearing”) to consider and determine whether the Court Approval Order
and the Judgment, substantially in the form of Exhibits B and C hereto, should
be entered: (a) approving the terms of the Settlement as fair, reasonable, and
adequate; and (b) dismissing with prejudice the Action against the Settling
Defendants.

4. Pending the Effective Date, all proceedings and discovery in the Action shall
be stayed except as otherwise provided herein, and the Settling Parties shall
not file or prosecute any other actions or proceedings relating to the
Settlement. To the extent necessary, the Settling Parties will take all
reasonable steps to obtain or maintain a stay of proceedings in the Gassel
Action.

 

STIPULATION OF SETTLEMENT

CASE NO. CV2015-054087

   -19-   



--------------------------------------------------------------------------------

  D. Releases

1. Upon the Effective Date, as defined in Section IV, ¶A.4, LifeLock, LifeLock
stockholders, or any Person acting on behalf of LifeLock and Lead Plaintiff
(acting on his own behalf or derivatively on behalf of LifeLock) shall be deemed
to have, and by operation of the Judgment shall have, fully, finally, and
forever released, relinquished, and discharged and dismissed with prejudice the
Released Claims against the Released Persons and any and all causes of action or
claims (including Unknown Claims) that have or could have been asserted in the
Action by Lead Plaintiff, LifeLock, or any LifeLock stockholder derivatively on
behalf of LifeLock, or LifeLock against the Settling Defendants or the Released
Persons, based on the Settling Defendants’ or Released Persons’ acts and/or
omissions in connection with, arising out of, or relating to, the facts,
transactions, events, matters, occurrences, acts, disclosures, statements,
omissions, or failures to act related to LifeLock’s alleged FTC violations, the
FTC Contempt Motion, and the 2016 Amended FTC Order, through and including the
date of execution of this Stipulation. Nothing herein shall in any way impair or
restrict the rights of any Settling Party or any other Released Person to
enforce the terms of the Stipulation.

2. Upon the Effective Date, as defined in Section IV, ¶A.4, LifeLock, LifeLock
stockholders, or any Person acting on behalf of LifeLock, and Lead Plaintiff
(acting on his own behalf and derivatively on behalf of LifeLock and its
stockholders) shall be forever barred and enjoined from commencing, instituting,
or prosecuting any of the Released Claims against any of the Released Persons or
any action or other proceeding against any of the Released Persons arising out
of, relating to, or in connection with the Released Claims, the Action, or the
filing, prosecution, defense, settlement, or resolution of the Action. Nothing
herein shall in any way impair or restrict the rights of any Settling Party to
enforce the terms of the Stipulation.

3. Upon the Effective Date, as defined in Section IV, ¶A.4, each of the Released
Persons and the Related Parties shall be deemed to have, and by operation of the
Judgment shall have, fully, finally, and forever released, relinquished, and
discharged Lead Plaintiff, Lead Counsel, Liaison Counsel, and all current
LifeLock stockholders (solely in their capacity as LifeLock stockholders) from
all claims (including Unknown Claims) arising out of, relating to,

 

STIPULATION OF SETTLEMENT

CASE NO. CV2015-054087

   -20-   



--------------------------------------------------------------------------------

or in connection with the institution, prosecution, assertion, settlement, or
resolution of the Action or the Released Claims. Nothing herein shall in any way
impair or restrict the rights of any Settling Party to enforce the terms of the
Stipulation.

 

  E. Lead Counsel’s Separately Negotiated Attorneys’ Fees and Expenses

1. After negotiating and agreeing upon the principal terms of the Settlement,
Lead Counsel and LifeLock, acting by and through its counsel, with the
assistance of the mediator, Justice Feldman, separately negotiated the
attorneys’ fees and expenses the Company would pay to Lead Counsel. In light of
the substantial and material benefits conferred by Lead Counsel’s efforts,
LifeLock, acting by and through its Board of Directors, has agreed to pay $6
million subject to Court approval (the “Fee and Expense Amount”).

2. Within thirty (30) calendar days following the Court’s issuance of the Court
Approval Order, notwithstanding the existence of any timely filed objections to
the Settlement, or potential for appeal therefrom, LifeLock shall make one
payment of the Fee and Expense Amount to an account controlled by WeissLaw LLP.
If, as a result of any further order of the Court or as a result of any appeal,
remand, or successful collateral attack, the Effective Date does not occur or if
the Fee and Expense Amount is not approved or is modified or overturned, in
whole or in part, then Lead Counsel shall be responsible for repayment to
LifeLock of the amount received by them. Neither LifeLock nor any other Released
Persons shall have any obligations with respect to Lead Counsel’s fees and/or
expenses beyond the Fee and Expense Amount.

 

  F. Conditions of Settlement; Effect of Disapproval, Cancellation, or
Termination

1. The Effective Date shall be conditioned on the occurrence of all of the
following events:

a. the LifeLock Board of Directors has approved the Settlement and each of its
terms, including the separately negotiated Fee and Expense Amount;

b. the Court has entered the Court Approval Order and Judgment, substantially in
the form of Exhibits B and C attached hereto; and

 

STIPULATION OF SETTLEMENT

CASE NO. CV2015-054087

   -21-   



--------------------------------------------------------------------------------

c. the Judgment has become Final.

2. If any of the conditions specified in Section IV, ¶F.1 are not met, then the
Stipulation of Settlement shall be canceled and terminated subject to the
provisions of this Section IV, ¶F.2, unless counsel for the Settling Parties
mutually agree in writing to proceed with an alternative or modified Stipulation
and submit it for Court approval. If for any reason the Effective Date does not
occur, or if this Stipulation is terminated, cancelled, or otherwise fails to
become effective for any reason:

a. the Settling Parties, Released Persons, and Related Parties shall be restored
to their respective positions that existed immediately prior to the date of
execution of this Stipulation;

b. all negotiations, proceedings, documents prepared, and statements made in
connection with this Stipulation shall be without prejudice to the Settling
Parties, shall not be deemed or construed to be an admission by a Settling Party
of any act, matter, or proposition and shall not be used in any manner for any
purpose (other than to enforce the terms remaining in effect) in any subsequent
proceeding in the Action or in any other action or proceeding; and

c. the terms and provisions of the Stipulation – with the exception of the
provisions of Section IV, ¶E.2 and Section IV, ¶F.2 – shall have no further
force and effect with respect to the Settling Parties and shall not be used in
the Action or in any other proceeding for any purpose, and any judgment or
orders entered by the Court in accordance with the terms of the Stipulation
shall be treated as vacated, nunc pro tunc.

3. No order of the Court or modification or reversal on appeal of any order of
the Court concerning the amount of attorneys’ fees, costs, expenses, and
interest awarded by the Court to Lead Counsel shall constitute grounds for
cancellation or termination of the Stipulation, affect the enforceability of the
Stipulation, or delay or preclude the Judgment from becoming Final.

 

  G. Miscellaneous Provisions

1. The Settling Parties (a) acknowledge that it is their intent to consummate
the terms and conditions of this Stipulation; and (b) agree to cooperate to the
extent reasonably

 

STIPULATION OF SETTLEMENT

CASE NO. CV2015-054087

   -22-   



--------------------------------------------------------------------------------

necessary to effectuate and implement all terms and conditions of the
Stipulation and to exercise their best efforts to accomplish the foregoing terms
and conditions of the Stipulation.

2. The Settling Parties intend this Settlement to be a final and complete
resolution of all disputes between Lead Plaintiff and LifeLock and its
stockholders, on the one hand, and the Released Persons, on the other hand,
arising out of, based upon or related to the Released Claims. The Settlement
compromises claims that are contested and shall not be deemed an admission by
any Settling Party or Released Person as to the merits of any claim, allegation,
or defense. The Court Approval Order shall contain a finding that during the
course of the litigation, the parties and their respective counsel at all times
complied with the requirements of Rule 11 of the Arizona Rules of Civil
Procedure and all other similar laws. The Settling Parties further agree that
the Released Claims are being settled voluntarily after consultation with
competent legal counsel and an experienced mediator.

3. Pending the Effective Date, the Settling Parties agree not to initiate any
proceedings concerning the Released Claims other than those incident to the
Settlement itself; provided, however, that LifeLock and the Settling Defendants
may seek to prevent or stay any other action or claims brought seeking to assert
any Released Claims.

4. Neither the Stipulation nor the Settlement, including any Exhibits attached
hereto, nor any act performed or document executed pursuant to or in furtherance
of the Stipulation or the Settlement: (a) is or may be deemed to be or may be
offered, attempted to be offered or used in any way as a concession, admission,
or evidence of the validity of any Released Claims, or of any fault, wrongdoing,
or liability of the Released Persons or LifeLock; or (b) is or may be deemed to
be or may be used as a presumption, admission, or evidence of, any liability,
fault, or omission of any of the Released Persons or LifeLock in any civil,
criminal, administrative, or other proceeding in any court, administrative
agency, tribunal, or other forum. Neither this Stipulation nor the Settlement
shall be admissible in any proceeding for any purpose, except to enforce the
terms of the Settlement, and except that the Released Persons may file or use
the Stipulation, the Court Approval Order and/or the Judgment in any action that
may be brought against them in order to support a defense or counterclaim based
on principles of res judicata,

 

STIPULATION OF SETTLEMENT

CASE NO. CV2015-054087

   -23-   



--------------------------------------------------------------------------------

collateral estoppel, full faith and credit, release, good faith settlement,
standing, judgment bar, or reduction or any other theory of claim preclusion or
issue preclusion or similar defense or counterclaim.

5. All agreements made and orders entered during the course of the Action
relating to the confidentiality of information or sealing of documents shall
survive this Stipulation and the Judgment.

6. All Exhibits to this Stipulation are material and integral parts hereof and
are fully incorporated herein by this reference.

7. This Stipulation may be amended or modified only by a written instrument
signed by or on behalf of all Settling Parties or their respective
successors-in-interest.

8. This Stipulation and the Exhibits attached hereto constitute the entire
agreement among the Settling Parties and no representations, warranties, or
inducements have been made to any Settling Party concerning the Stipulation
and/or any of its Exhibits, other than the representations, warranties, and
covenants contained and memorialized in such documents. The Stipulation
supersedes and replaces any prior or contemporaneous writing, statement, or
understanding pertaining to the Action and no parole or other evidence may be
offered to explain, construe, contradict, or clarify its terms, the intent of
the Settling Parties or their counsel, or the circumstances under which the
Stipulation was made or executed. It is understood by the Settling Parties that,
except for matters expressly represented herein, the facts or law with respect
to which this Stipulation is entered into may turn out to be other than or
different from the facts now known to each party or believed by such party to be
true; each party therefore expressly assumes the risk of facts or law turning
out to be different, and agrees that this Stipulation shall be in all respects
effective and not subject to termination by reason of any such different facts
or law.

9. Except as otherwise expressly provided herein, all parties, including all
Settling Defendants, their counsel, LifeLock and its counsel, and Lead
Plaintiff, Lead Counsel, and Liaison Counsel shall bear their own fees, costs,
and expenses.

 

STIPULATION OF SETTLEMENT

CASE NO. CV2015-054087

   -24-   



--------------------------------------------------------------------------------

10. Counsel for the Settling Parties are expressly authorized by their
respective clients to take all appropriate actions required or permitted to be
taken pursuant to the Stipulation to effectuate its terms and conditions.

11. Lead Plaintiff represents and warrants he has not assigned or transferred,
or attempted to assign or transfer, to any Person any Released Claim or any
portion thereof or interest therein.

12. Each counsel or other Person executing this Stipulation or any of its
Exhibits on behalf of any party hereto hereby warrants that such Person has the
full authority to do so.

13. Any failure by any party to this Stipulation to insist upon the strict
performance by any other party of any of the provisions of the Stipulation shall
not be deemed a waiver of any of the provisions, and such party, notwithstanding
such failure, shall have the right thereafter to insist upon the strict
performance of any and all of the provisions of the Stipulation to be performed
by such other party.

14. The Stipulation and Exhibits may be executed in one or more counterparts. A
faxed or pdf signature shall be deemed an original signature for purposes of
this Stipulation. All executed counterparts including facsimile and/or pdf
counterparts shall be deemed to be one and the same instrument. A complete set
of counterparts, either originally executed or copies thereof, shall be filed
with the Court.

15. This Stipulation shall be binding upon, and inure to the benefit of, the
Settling Parties and the Released Persons and their respective successors,
assigns, heirs, spouses, marital communities, executors, administrators,
trustees in bankruptcy, and legal representatives.

16. Without affecting the finality of the Judgment entered in accordance with
this Stipulation, the Court shall retain jurisdiction with respect to
implementation and enforcement of the terms of the Stipulation, the Court
Approval Order, and the Judgment, and the Settling Parties hereto submit to the
jurisdiction of the Court for purposes of implementing and enforcing the
Settlement embodied in the Stipulation, the Court Approval Order, and the
Judgment and for matters arising out of, concerning, or relating thereto. In the
event that a dispute arises between any of the Settling Parties and/or Released
Persons concerning compliance with any term of this

 

STIPULATION OF SETTLEMENT

CASE NO. CV2015-054087

   -25-   



--------------------------------------------------------------------------------

Stipulation, the Settling Parties agree that such dispute shall be mediated in
good faith before the mediator, Justice Feldman. Only after the Settling Parties
and Justice Feldman determine that mediation of such dispute has failed shall
relief be sought through a proceeding before the Court.

17. This Stipulation and the Exhibits hereto shall be considered to have been
negotiated, executed, and delivered, and to be wholly performed, in the State of
Arizona, and the rights and obligations of the Settling Parties to the
Stipulation shall be construed and enforced in accordance with, and governed by,
the internal substantive laws of the State of Arizona without giving effect to
Arizona’s choice-of-law principles.

IN WITNESS WHEREOF, the Settling Parties have caused the Stipulation to be
executed, by themselves and/or by their duly authorized attorneys, dated
June 30, 2016.

 

WILSON SONSINI GOODRICH &

ROSATI, Professional Corporation

By:  

/s/ Boris Feldman

  Boris Feldman SACKS, RICKETTS & CASE LLP Cynthia A. Ricketts Attorneys for
Defendants Todd Davis, Gary Briggs, Clarissa Cerda, David Cowan, Roy A. Guthrie,
Srinivasan Krishnan, Albert A. Pimentel, Chris Power, Thomas Ridge, Hilary
Schneider, Jaynie Miller Studenmund, and Nominal Defendant LifeLock, Inc. WEISS
LAW LLP By:  

/s/ Joseph H. Weiss

  Joseph H. Weiss SCHNEIDER WALLACE COTTRELL KONECKY WOTKYNS LLP Michael C.
McKay Attorneys for Lead Plaintiff Sridhar Manthangodu

 

STIPULATION OF SETTLEMENT

CASE NO. CV2015-054087

   -26-   